This opinion will be unpublished and
                           may not be cited except as provided by
                           Minn. Stat. § 480A.08, subd. 3 (2014).

                                STATE OF MINNESOTA
                                IN COURT OF APPEALS
                                      A14-0299

                                    State of Minnesota,
                                        Respondent,

                                            vs.

                            Dewaun Lee Timmons-Greenwood,
                                       Appellant

                                  Filed January 20, 2015
                                         Affirmed
                                      Worke, Judge

                              St. Louis County District Court
                               File No. 69DU-CR-12-4021

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Mark S. Rubin, St. Louis County Attorney, Rebekka L. Stumme, Assistant County
Attorney, Duluth, Minnesota (for respondent)

Melvin R. Welch, Welch Law Firm, St. Paul, Minnesota; and

Geoffrey R. Saltzstein, Appelman Law Firm, St. Louis Park, Minnesota (for appellant)

          Considered and decided by Johnson, Presiding Judge; Worke, Judge; and Reyes,

Judge.

                          UNPUBLISHED OPINION

WORKE, Judge

          Appellant challenges his aiding-and-abetting-armed-robbery conviction, arguing

that corroborating evidence was insufficient and that his attorney was ineffective. We

affirm.
                                        FACTS

       Appellant Dewaun Lee Timmons-Greenwood was charged with aiding and

abetting armed robbery. J.H., who had pleaded guilty to the robbery, testified that in the

early morning hours of October 14, 2012, he called Timmons-Greenwood and asked for a

ride home from a party. Timmons-Greenwood asked J.H. if he would like to make some

money. J.H. replied in the affirmative, and Timmons-Greenwood picked up J.H. and

J.H.’s friend.

       Timmons-Greenwood handed J.H. a black gun, and suggested that J.H. rob a cab

driver. Timmons-Greenwood had worked for the cab company and knew where drivers

kept their money. J.H. and his friend located a cab and directed the driver to C.F.’s

residence. Timmons-Greenwood followed the cab in his vehicle, and placed several calls

to J.H. As the driver asked for the fare, J.H. revealed the gun and J.H.’s friend grabbed

the driver from behind in a choke-hold. The driver struggled free and fled. J.H. ordered

him to stop and fired a warning shot. The driver stopped and J.H. demanded money,

which the driver threw onto the ground. J.H. and his friend took the money and ran to

C.F.’s residence where they met Timmons-Greenwood, who took the gun. The three

entered C.F.’s residence and divided the money. Later that day, Timmons-Greenwood

told J.H. that he should hide the gun. J.H. and his friend were arrested a few days after

the robbery. Around that time, Timmons-Greenwood contacted police and denied any

involvement in the robbery.

       J.H.’s friend testified that Timmons-Greenwood was not involved in the robbery.

This conflicted with his testimony given during his plea hearing and his statements to


                                            2
investigators. J.H.’s friend was shown transcripts of his past testimony, but insisted that

he could not recall Timmons-Greenwood’s involvement.

       C.F. testified that Timmons-Greenwood, J.H., and J.H.’s friend arrived at her

residence in the early morning hours of October 14. Later that day, she saw Timmons-

Greenwood walk out of a room in her residence carrying a black gun.

       L.V., J.H.’s grandmother, testified that she questioned J.H. about the robbery in

the presence of Timmons-Greenwood. J.H. admitted to the robbery and stated that he

split the money with Timmons-Greenwood. Timmons-Greenwood reacted strongly to

this statement, and L.V. cautioned Timmons-Greenwood not to intimidate J.H., as he had

done on past occasions. J.H. initially told L.V. that he got the gun from friends, but after

his arrest he admitted that Timmons-Greenwood had given him the gun.

       A.V., L.V.’s husband, testified that shortly after the robbery Timmons-Greenwood

told him that L.V. had given him permission to store his gun at their residence. A.V.

stored a black gun for Timmons-Greenwood. After A.V. learned that L.V. had not given

Timmons-Greenwood permission to store a gun at their residence, A.V. told Timmons-

Greenwood to retrieve the gun, which he did.

       Before trial, Timmons-Greenwood attempted to introduce impeachment evidence

in the form of possible prior convictions against three witnesses. The district court

directed the prosecutor to make inquiries about these convictions, many of which were

from Illinois. The prosecutor did so, but never received a response. Because there were

no certificates of conviction, no details regarding the past crimes, and because many of




                                             3
the possible convictions were decades old, the district court would not allow the past

crimes to be used as impeachment evidence.

       The jury found Timmons-Greenwood guilty, and this appeal followed.

                                     DECISION

Corroborating evidence

       Timmons-Greenwood first argues that the corroborating evidence was insufficient.

“Whe[n] there is a challenge to the sufficiency of the evidence, this court reviews the

evidence in the light most favorable to the verdict to determine if the evidence was

sufficient to permit the jury to reach the verdict it did.” State v. Ford, 539 N.W.2d 214,

225 (Minn. 1995). We assume that the jury believed the state’s witnesses and disbelieved

contrary evidence presented. State v. Huss, 506 N.W.2d 290, 292 (Minn. 1993).

       “A conviction cannot be had upon the testimony of an accomplice, unless it is

corroborated by such other evidence as tends to convict the defendant of the commission

of the offense . . . .” Minn. Stat. § 634.04 (2012). “Corroborating evidence must link or

connect the defendant to the crime. It is not necessary that it establish a prima facie case

of the defendant’s guilt.” Ford, 539 N.W.2d at 225.

                     Corroborating evidence may be secured from the
              defendant’s association with those involved in the crime in
              such a way as to suggest joint participation, as well as from
              the defendant’s opportunity and motive to commit the crime
              and his proximity to the place where the crime was
              committed. The defendant’s entire conduct may be looked to
              for corroborating circumstances. If his connection to the
              crime may be fairly inferred from those circumstances, the
              corroboration is sufficient.




                                             4
Id. (quotations and citations omitted). Also, corroborating evidence of “possession of an

instrument . . . probably used to commit the offense” links the defendant to the crime.

State v. Clark, 755 N.W.2d 241, 254 (Minn. 2008).

       Timmons-Greenwood argues that because his statements to investigators and the

testimony of J.H.’s friend conflict with the account of J.H. and the corroborating

witnesses, his conviction cannot be sustained.        He cites State v. Wallert for the

proposition that when testimony is as consistent with innocence as with guilt, the

testimony of corroborating witnesses is insufficient. 402 N.W.2d 570, 572 (Minn. App.

1987), review denied (Minn. May 18, 1987). But Timmons-Greenwood’s reliance is

misplaced, because in Wallert the corroborating evidence did not point directly to the

defendant’s guilt. Id. (stating that when evidence is as consistent with innocence as guilt,

it is insufficient to corroborate accomplice testimony).

       Here, corroborating evidence supported J.H.’s testimony and pointed directly to

Timmons-Greenwood’s guilt.          C.F.’s testimony places Timmons-Greenwood in

proximity to the time and place of the robbery, in association with those who pleaded

guilty to the robbery, and with the gun used to commit the robbery. L.V.’s testimony

demonstrates that Timmons-Greenwood had a degree of authority and control over J.H.

and that the two shared the proceeds of the robbery.         A.V.’s testimony shows that

Timmons-Greenwood owned the gun used during the robbery and that Timmons-

Greenwood attempted to hide the gun shortly thereafter. This corroborating evidence is

sufficient to sustain Timmons-Greenwood’s conviction.




                                             5
Ineffective assistance of counsel

       Timmons-Greenwood also argues that his attorney was ineffective for failing to

impeach the state’s witnesses. Ineffective-assistance-of-counsel claims involve a mixed

question of fact and law, and are reviewed de novo. State v. Rhodes, 657 N.W.2d 823,

842 (Minn. 2003). Timmons-Greenwood must show “that counsel’s performance fell

below an objective standard of reasonableness, and that a reasonable probability exists

that the outcome would have been different but for counsel’s errors.” Id. (quotation

omitted) (citing Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 2064

(1984)). We need not address both prongs if one is determinative of the claim. Id.

       Timmons-Greenwood asserts that his attorney discovered impeachment evidence

in the form of possible prior convictions, but then failed to properly investigate and see to

it that the evidence was admitted.         After defense counsel moved to admit the

impeachment evidence, the district court ordered the state to seek further information.

See Minn. R. Crim. P. 9.01, subd. 2(1) (prosecutor must, at defense counsel’s request,

assist the defendant in seeking access to information possessed by other governmental

agencies). Although the state sought information, it received no response. The district

court stated that such a result is common when seeking information from Illinois. The

district court then ruled that the evidence could not be admitted because there were no

certificates of conviction and no known dispositions.        Timmons-Greenwood fails to

mention the district court’s ruling.




                                             6
       Defense counsel was diligent in discovering the potential impeachment evidence,

seeking further information, and moving the district court to admit the evidence. Abiding

by the district court’s ruling was reasonable. There is no need to address prejudice.

       Affirmed.




                                             7